                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO


SANDRA RODRÍGUEZ COTTO;
RAFELLI GONZÁLEZ COTTO,

       Plaintiffs,                                          Civil Action No.: 3:20-01235-PAD

                        v.

WANDA VÁZQUEZ GARCED, Governor of
Puerto Rico; INÉS DEL C. CARRAU-
MARTÍNEZ, Interim Secretary of Department of
Justice of Puerto Rico; PEDRO JANER,
Secretary of Puerto Rico Department of Public
Safety; HENRY ESCALERA, Puerto Rico
Police Commissioner, all in their official
capacities,

       Defendants.



          PLAINTIFFS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION

       COME NOW Plaintiffs Sandra D. Rodríguez Cotto and Rafelli González Cotto, through

undersigned counsel, and respectfully state as follows:

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs Sandra D. Rodríguez

Cotto and Rafelli González Cotto move this Court for a preliminary injunction prohibiting

Defendants, including all of Defendants’ subordinates and other persons in active concert or

participation with Defendants, from enforcing Section 6.14(a) of the Puerto Rico Department of

Public Safety Act, both on its face and as applied to Plaintiffs. As more fully explained in the

accompanying memorandum of law, a preliminary injunction is warranted because: (i) Plaintiffs are

likely to succeed on their claim that Section 6.14(a) violates their rights under the First and

Fourteenth Amendments; (ii) Plaintiffs will suffer irreparable harm if Section 6.14(a) is not enjoined;

(iii) the balance of hardships tips strongly in Plaintiffs’ favor; and (iv) the public interest will be

served by a preliminary injunction enforcing the Constitution. Plaintiffs further request that, given

the nature of the relief sought, bond be waived should the Court grant preliminary injunctive relief.
       This Motion is based upon the Complaint filed in this case, the memorandum of law filed

herewith, and the following documents:

       1. Attached as Exhibit 1 is a true and accurate copy of the July 28, 2020, Second Declaration

of Sandra D. Rodríguez Cotto.

       2. Attached as Exhibit 2 is a true and accurate copy of the July 28, 2020, Second Declaration

of Rafelli González Cotto

       WHEREFORE, Plaintiffs respectfully request that the Court issue a preliminary injunction

prohibiting Defendants from enforcing Section 6.14(a) of the Puerto Rico Department of Public

Safety Act.

         I HEREBY CERTIFY that the undersigned attorney electronically filed the foregoing with

the Clerk of the Court, which will send notification of such filing to the parties subscribing to the

CM/ECF System.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 29th day of July 2020.

                                              S/ Fermín L. Arraiza-Navas
                                              #215705
                                              William Ramírez-Hernández+
                                              American Civil Liberties Union of Puerto Rico
                                              Union Plaza, Suite 1105
                                              416 Avenida Ponce de León
                                              San Juan, Puerto Rico 00918
                                              (787) 753-9493
                                              (646) 740-3865
                                              farraiza@aclu.org

                                              Brian Hauss*
                                              Emerson Sykes+
                                              Arianna Demas+
                                              ACLU Foundation
                                              125 Broad Street, 18th Floor
                                              New York, New York 10004
                                              (212) 549-2500
                                              bhauss@aclu.org
                                              *Pro hac vice
                                              + Of counsel

                                              Attorneys for Plaintiffs

                                                 2
